Citation Nr: 1734489	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  17-19 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to a rating in excess of 10 percent for low back strain.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel







INTRODUCTION

The Veteran served on active service from January 1961 to December 1964. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal following an August 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

In June 2017, prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal of the claim for a rating in excess of 10 percent for low back strain.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal of the claim for entitlement to a rating in excess of 10 percent for low back strain have been met.  38 U.S.C.A. § 7105 (b)(2) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawal

In a June 2017 written statement submitted to the Board, the Veteran expressed his desire to withdraw from appellate review his claim for entitlement to an increased rating for low back strain. 

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R §§ 20.202, 20.204(b) (2016).  Withdrawal may be made by the Veteran or the authorized representative.  38 C.F.R. § 20.204 (c) (2016).

As a result of the Veteran's withdrawal of his appeal as to the claim of entitlement to an increased rating for low back strain, no allegation of error of fact or law remains before the Board for consideration as to this issue.  Therefore, the Board does not have jurisdiction to review the appeal as to this issue, and it is dismissed.


ORDER

The appeal of the issue of entitlement to a rating in excess of 10 percent for low back strain is dismissed.




____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


